Citation Nr: 0638863	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for hepatitis 
C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from April to September 1970, when he was discharged for 
unsuitability.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which granted service connection 
for hepatitis C, rated 10 percent, effective from March 24, 
2000.  A July 2003 rating decision increased the rating to 30 
percent, also effective from March 24, 2000.  The veteran 
testified at a hearing at the RO in June 2003 and at a Travel 
Board hearing before the undersigned in December 2004.  The 
case was before the Board in March 2005 when it was remanded 
for further development.

The issue of whether there was clear and unmistakable error 
in an October 1970 rating decision was denied by an August 
2006 rating decision.  The veteran has not appealed that 
decision; thus, the matter is not before the Board.


FINDING OF FACT

The competent medical evidence does not show the veteran has 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbances, fatigue, and mental 
depression; does not show that he has daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly; and 
does not show incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least four weeks but less than six weeks since March 2000.


CONCLUSION OF LAW

A rating in excess of 30 percent for hepatitis C is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code (Code) 7345 
(effective prior to July 2, 2001); 38 C.F.R. § 4.114, Code 
7354 (effective July 2, 2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, an 
October 2005 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  While the veteran was not provided with notice 
regarding disability ratings and effective dates prior to the 
rating decision on appeal, the purpose of this notice was 
fulfilled when service connection was granted and an initial 
disability rating and effective date were assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  Notably, March and October 2006 letters provided the 
veteran with Dingess type notice, while a May 2006 
supplemental statement of the case advised the veteran of the 
specific criteria for rating hepatitis C and readjudicated 
the matter.  See 38 U.S.C.A. § 7105.  He has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

The veteran's pertinent VA and private treatment records have 
been secured.  The RO arranged for VA examinations in July 
2001, August 2002, and January 2006.  He has not identified 
any pertinent evidence that remains outstanding.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

An October 1999 letter from Dr. M. M. M. reports the veteran 
had mild hepatocellular dysfunction with a hepatitis C viral 
load of 40,000.  A liver biopsy revealed chronic hepatitis, 
inflammatory activity Grade II, fibrosis stage I with minimal 
fatty infiltrates.

On July 2001 VA examination, the veteran reported he did not 
have symptoms of hepatitis C other than occasional bouts of 
excessive tiredness.  He stated he was treated for hepatitis 
C with alpha interferon from January to May 2000, but was 
unable to continue the treatment because of the side effects.  
The veteran was 6 feet tall and weighed 220 pounds.  On 
physical examination the liver and spleen were not palpable 
and there was no abnormal mass.  Liver function test results 
were normal and hepatitis C RNA serology was negative.  The 
impression was chronic hepatitis due to hepatitis C that was 
in remission status post antiviral chemotherapy.  

On August 2002 VA examination, the veteran stated that during 
the past year he had experienced an increase in muscle aches 
and fatigue.  He was also having symptoms of dizziness, some 
depression, abdominal bloating, gas, right upper quadrant 
pain, nausea, and occasional diarrhea.  He weighed 220 
pounds.  On physical examination, his abdomen was soft and 
nontender; there was no right upper quadrant tenderness; and 
there was no hepatosplenomegaly.  The diagnosis was hepatitis 
C-antibody positive.  The examiner noted hepatitis C RNA was 
negative on two occasions, so a hepatitis C infection could 
not be confirmed.  A liver biopsy showed chronic hepatitis C 
inflammatory grade II fibrosis, Stage I.

At a June 2003 hearing before a Decision Review Officer, the 
veteran testified that he experienced fatigue and muscle 
pains on a daily basis; had abdominal bloating; and had right 
upper quadrant pain, nausea, and diarrhea at least four days 
a week.  He reported he had fibrosis of the liver and that he 
was on a restricted diet in that he could not eat fatty foods 
or drink caffeine or alcohol.  He reported missing at least a 
full day of work a week because of his symptoms.  He said he 
weighed 205 pounds, but at one point had weighed 240 and his 
restricted diet and doctor's recommendations had resulted in 
the weight loss.  

At the December 2004 hearing, the veteran testified that his 
symptoms included diarrhea, nausea, joint pain, hand itching, 
and fatigue.  He reported taking off about three months of 
work a year, in increments of three days to one week because 
of his illness. 

A December 2005 private CT scan of the abdomen and pelvis 
revealed an area of relative diminished density measuring 1.9 
centimeters at the right hepatic lobe that was nonspecific 
and was thought to be representative of a benign hemangioma; 
this impression was not definitive and malignancy was not 
excluded.  It was recommended the results be correlated with 
an MRI.  

On January 2006 VA examination, the veteran reported his 
chronic fatigue had worsened over the last year and that he 
had been having daily nausea.  He denied having periods of 
incapacitation that required bedrest since March 2000.  He 
denied having anorexia, weight loss, or dietary restrictions.  
He was working as a seafood manager at a supermarket.  His 
weight was 220 pounds.  His abdomen was soft without 
tenderness or distention.  There was no hepatomegaly, 
splenomegaly, or tenderness on deep palpation.  A hepatitis C 
RNA test was negative for the infection.  Liver function test 
results, including albumin, CBC, SGOT, and SGPT levels, were 
normal.  The diagnosis was hepatitis C with described 
residuals.  

A February 2006 private MRI of the abdomen revealed an 
irregular mass in the periphery of the liver that was 
indeterminate because of patient motion and respiration; it 
was noted the mass was "not very bright on T2-weighted 
sequences, as would be expected with a hemangioma."  

A February 2006 statement reports the veteran has been 
extremely nauseated, exhausted all the time, and has a very 
painful side.  He asserts all signs point to a malignancy.

C.	Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b). 

Where the rating appealed is the initial rating assigned with 
a grant of service connection (as is the case here), the 
entire appeal period is for consideration, and separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As described 
below, the competent medical evidence does not show that 
staged ratings are warranted in this matter.  [Because 
findings warranting the next higher rating are not shown at 
any time during the appellate period (since July 2, 2001 for 
the Code 7354 criteria).]

Hepatitis C is rated under 38 C.F.R. § 1.114, Code 7345 
(effective prior to July 2, 2001) and Code 7354 (effective 
July 2, 2001).  Notably, the instant claim was filed in 
February 2001, and the criteria were revised, effective July 
2, 2001.  From their effective date, the veteran is entitled 
to a rating under the revised criteria. 

Criteria in effect prior to July 2, 2001

The criteria in effect under Code 7345 prior to July 2, 2001 
provide that a 60 percent rating is warranted for infectious 
hepatitis when there is moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 30 percent rating is warranted when 
there is minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.

Throughout the appeal period, the veteran's symptoms have 
been manifested by complaints of daily fatigue and muscle 
pains, along with less frequent occurrences of abdominal 
bloating, right upper quadrant pain, nausea, and diarrhea.  
In January 2006, he reported he recently had been 
experiencing nausea every day.  The veteran has reported that 
he takes off about three months of work a year total because 
of his illness.  Liver function tests have been normal while 
hepatitis C serology test results have been negative for 
hepatitis C RNA.  The Board notes that a January 2006 CT scan 
and February 2006 MRI results show the veteran has an 
indeterminate mass in his liver; however, liver function 
tests have been normal and these are indicative of the degree 
of liver damage for hepatitis C rating purposes.  

While the evidence shows the veteran reports his symptoms of 
fatigue and nausea have worsened during the appeal period, it 
does not show that the disability picture more nearly 
approximated the criteria for a 60 percent rating at any time 
during the period.  While he complains of fatigue, 
gastrointestinal disturbances, and some mental depression, 
liver functions studies have been normal, indicating he has 
no more than minimal liver damage, rather than the moderate 
damage required for a 60 percent rating.  He has not had an 
active hepatitis C infection throughout the appeal period.  
Furthermore, as to the complaints of fatigue, 
gastrointestinal disturbances, and depression, while the 
veteran reports he has taken time off from work to the 
equivalent of about 3 months in the past year, he 
specifically reported on VA examination that he has not had 
any incapacitating episodes of hepatitis since 2000, and that 
he continues to be employed as a seafood manager in a 
grocery.  Consequently, any disabling episodes of hepatitis 
are undocumented.  Significantly, even on the most recent VA 
examination the veteran reported he had no dietary 
restrictions.  Thus, the medical evidence shows the veteran's 
manifestations of hepatitis C have not significantly exceeded 
the criteria for a 30 percent rating under Code 7245; do not 
meet or approximate the criteria for a 60 percent rating 
under that Code; and do not warrant a rating in excess of 30 
percent under pre-July 2, 2001 criteria for any period of 
time under consideration.  

Criteria in effect July 2, 2001

The criteria in effect under Code 7354 from July 2, 2001 
provide that a 40 percent rating is warranted for hepatitis C 
where symptoms include daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks but less 
than six weeks, during the past twelve-month period.  An 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  Id. at Note 2. 
"Minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three 
months or longer.  38 C.F.R. § 4.113.  The "baseline 
weight" is the average weight for the two-year period 
preceding onset of the disease.  Id.

The competent medical evidence does not show that (since July 
2, 2001) the veteran has experienced symptoms warranting a 40 
percent rating under these criteria.  In January 2006, he 
reported that he has not experienced incapacitating episodes 
requiring bed rest and treatment by a physician since March 
2000.  While he does complain of daily fatigue, there is no 
evidence that he has anorexia with minor weight loss.  
Despite his allegations at a DRO hearing of weight loss from 
240 to 205 lbs., his weight has remained constant during the 
appeal period (220 lbs. on VA examinations in July 2001, 
August 2002, and January 2006).  There is no evidence the 
veteran has had hepatitis related hepatomegaly during the 
appeal period.  While recent diagnostic studies (MRI) have 
shown an apparent mass, and the veteran alleges that all 
signs point to malignancy, it is noteworthy that a malignant 
liver growth would be liver pathology separate and distinct 
from hepatitis, and not for consideration in rating the 
hepatitis C.  The veteran's symptoms do not approximate the 
Code 7354 criteria (in effect from July 2, 2001) for a 40 
percent rating, and a "staged" rating in excess of 30 
percent based on these criteria is not warranted at any time 
since July 2, 2001.  

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to 
hepatitis C.  38 C.F.R. § 3.321.  Consequently, referral for 
extraschedular consideration is not suggested by the record 
(and has not been requested).

The preponderance of the evidence is against a rating in 
excess of 30 percent or hepatitis under either the old (Code 
7345) criteria or the new (Code 7354) criteria and the claim 
for an increase must be denied.



ORDER

A rating in excess of 30 percent for hepatitis C is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


